DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 06/25/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 9,349,969 B2) in view of Nair et al. (US 2014/0062607 A1).

 	Pertaining to claim 1, Kwon et al. discloses A display system (see column 4, lines 58-59) comprising: a circuit board (170, see fig. 1A) including a flexible area (110, 160) extending from an adjacent routing area that is thicker than the flexible area (110, 160), a flexible inner core (the tough central part of 110, 160) spanning the flexible area and the adjacent routing area, and outer stack-up layers (see fig. 1B) on the flexible inner core (the tough central part of 110, 160) in the adjacent routing area; wherein a distal end of the flexible area is bonded to a display panel (100) ; a cavity (wherein the rounded end of the insert member is formed with a hollow cavity) in the outer stack-up layers in the routing area that exposes the flexible inner core (the tough central part of 110, 160);
 	But, Kwon et al. does not explicitly teach an electronic component mounted on the flexible inner core within the cavity.
 	However, Nair et al. teaches an electronic component mounted on the flexible inner core within the cavity (see paragraph [0067]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electronic component mounted on the flexible inner core within the cavity in the device of Kwon et al. based on the teachings of Nair et al. by embedding components within the core or removing components from the package to be mounted directly on the PCB, the x, y, and z dimensions of a 
 Kwon et al. discloses all the claimed invention except for a flexible area extending from an adjacent routing area that is thicker than the flexible area .
However, It would have been on obvious matter of design choice to make a flexible area extending from an adjacent routing area that is thicker than the flexible area, Since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Allowable Subject Matter

5.	 Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.  	Claims 14 and 18 are allowed.
    	The following is a statement of reasons for the indication of allowable subject matter: 
 	wherein the flexible inner core comprises: a first group of landing pads to which the electronic component is bonded; a second group of landing pads to which the display panel is bonded; and a group of trace routings connecting the first group of landing pads to the second group of landing pads.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.